Citation Nr: 1208683	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic bronchitis, to include as secondary to anaphylactic shock due to penicillin inoculation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for chronic bronchitis, to include as due to penicillin inoculation.


FINDINGS OF FACT

1.  The Veteran's in-service respiratory complaints were acute and transitory and resolved without residual disability.

2.  Chronic bronchitis was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service, to include the administration of Ampicillin in service.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated June 2007 and June 2008, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of her respiratory disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, and the report of a VA examination.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes her statements and some of the medical findings of record.  It was noted on the entrance examination in March 1978 that the Veteran is allergic to Ampicillin and Penicillin.  The service treatment records disclose the Veteran was admitted to a hospital in November 1978 with complaints of a generalized rash over her body which started after she ingested Ampicillin.  The diagnosis was serum sickness secondary to Ampicillin.  She was noted to be coughing less in January 1979.  Her breathing was better, except when she was lying on her back.  The assessment was sinusitis.  It was also noted that day she had been seen the previous day for left lower lobe pneumonia.  Two days later, the Veteran reported difficulty breathing.  She indicated she felt pressure.  She was coughing with very little production, and it was causing shortness of breath.  The Veteran was treated on several other occasions in January 1979 for complaints involving an upper respiratory infection.  It was reported she felt a gurgling sound in her chest with pain in the right lower quadrant.  She stated she could not cough up mucus she felt in her lungs and stated she was having difficulty breathing.  

The Veteran was seen for complaints relating to an upper respiratory infection in February 1980 and again in April 1981.  An examination in February 1980 revealed a few rhonchi.  The assessments were viral syndrome and early bronchitis.  On a report of medical history in October 1981, the Veteran stated she had or had experienced shortness of breath, pain or pressure in the chest and a chronic cough. 

VA outpatient treatment records disclose a clinical history of chest pain, not cardiac related, was noted at the time of a chest X-ray in October 1996.  The impression was chronic changes noted in both lungs.  It was noted in January 1997 that the Veteran had undergone coronary artery surgery at a private hospital two months earlier.  She had been having sharp chest pain since.  The diagnostic impression was chest wall pain.  She complained of a productive cough for the previous two weeks in June 1999.  The assessment was bronchitis.

The Veteran was hospitalized by the VA in May 2003.  It was noted she had a history of bronchitis.  She stated all her problems began after her coronary artery bypass graft surgery.  The diagnosis was bronchitis.

The Veteran was afforded a respiratory examination by the VA in March 2009.  She reported the onset of bronchitis in 1978, and indicated she had been hospitalized for two to three weeks.  She alleged she has been sick all the time since this episode.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The Board notes that when the Veteran was seen in January 1979 for right-sided chest pain and upper respiratory infection symptoms, a chest X-ray was within normal limits.  When the Veteran was seen in February 1980 for what was said to be early bronchitis, a chest X-ray was normal.  As noted above, the Veteran reported shortness of breath and chest pain on the report of medical history in October 1981.  The lungs and chest were evaluated as normal on the separation examination in October 1981, and a chest X-ray was within normal limits.  

The initial clinical indication following the Veteran's discharge from service of any respiratory problems was in October 1996, at which time a clinical history of chest pain was reported, and changes in the lungs were noted on a chest X-ray.  

When seen in a VA outpatient treatment clinic in February 2005, the Veteran claimed she had experienced 18 bouts of bronchitis in the past seven years.  This history is inconsistent with her allegation that her respiratory difficulties date to service.  

The Veteran was afforded a respiratory examination by the VA in March 2009.  The examiner noted he reviewed the claims folder and the medical records.  The diagnosis was allergic bronchitis.  The examiner stated he was unable to resolve the issue of whether the Veteran's current bronchitis was related to the administration of medication given for pneumonia in service without resort to speculation.  He noted that based on a review of medical literature, he was not able to document anaphylactic reaction to an antibiotic as an etiology for chronic bronchitis decades after the allergic reaction.  He added this was not to say it was not within the realm of possibility, but rather that he would have to resort to speculation given that the etiology of the bronchitis is uncertain and there is not evidence-based medicine to provide a rationale for a more definitive medical opinion.  

The evidence demonstrates that bronchitis was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran alleges her bronchitis is attributable to the fact that during service she was given medication to which she was known to be allergic.  There is no basis in the record for this claim.  She has not submitted any objective evidence establishing a relationship between her in-service respiratory complaints, her allergy to Ampicillin and the subsequent development of bronchitis.

The Board acknowledges the Veteran's assertions that she has bronchitis as the result of her military service.  However, as a lay person, she is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which she is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support her allegation that bronchitis is related to service, to include the fact she was given Ampicillin during service.  Although the Veteran is competent to testify as to her in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render her opinions on medical diagnosis or causation competent.  

In her notice of disagreement submitted in February 2008, the Veteran asserted that when she was stationed at Great Lakes, she became very ill and was coughing incessantly.  She claims she developed pneumonia and was given Penicillin despite the fact she informed a physician's assistant she was allergic to it.  She argues this caused weakness in her lungs that resulted in numerous episodes of bronchitis after service.

The Board readily concedes the Veteran was hospitalized at Great Lakes Naval Regional Medical Center in November 1978 after she was given Ampicillin.  It is significant to note she developed a rash, but there is no indication of any problems involving the lungs.  In fact, a clinical examination revealed the lungs were clear to auscultation.    

The Board acknowledges the March 2009 VA medical opinion did not preclude the possibility that the Veteran's bronchitis was related to the medication she was given in service.  The examiner, however, specifically noted he reviewed the medical literature, and there was nothing to support the Veteran's claim.  The Veteran has not provided any medical evidence to substantiate the allegation that her bronchitis, which first manifested many years after service, is related to any incident in service.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of bronchitis.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for chronic bronchitis, to include as due to medication administered in service. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for chronic bronchitis, to include as secondary to pneumonia and anaphylactic reaction to Penicillin inoculation is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


